Title: From John Adams to Jacobus Nolet, 20 April 1782
From: Adams, John
To: Nolet, Jacobus



The Hague 20 April 1782
Sir

I received, to day the Letter you did me the honor to write to me yesterday, and am exceedingly obliged to you for your cordial congratulations, on the great Event which was yesterday finally concluded by their High Mightinesses. The Favour of Providence, has been remarkably manifested in the progress of this Negociation, hitherto, that I very sincerely join with you in imploring its continuance, to the mutual prosperity, and the permanent establishment of the liberties of both Nations.
I have small pretensions to an accurate Knowledge of the Commerce of either Country; but such general notions of it as have fallen to my share, I shall ever esteem it a pleasure and an honor to communicate.
I should be sorry however, to give the trouble of coming to the Hague to so respectable a number of the Merchants of your City; but as I do not propose to return to Amsterdam before Thursday, I shall be happy to receive them, or any of them at the Mareschall de Turenne at the Hague, on any day before that time; and if the hour of twelve on Wednesday next should suit your convenience none will be more agreeable to me.

With great Respect, I have the honour to be Sir your most obedt and most humle.
Servt. J Adams

